DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 27th, 2022 has been entered. Claims 1-7,9-18 and 20-24 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 112(b) previously set forth in the Non-Final Office Action mailed March 14th, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but some are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that the disclosure of Yang fails to disclose or suggest fiducial points. Under BRI, the definition of point cloud which is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image reads on the definition of fiducial points. The definition of fiducial point is “points on your specimen that you mark to help you align subsequent sections”. The fiducial point was also mapped to Section 3.2.1 and 3.2.3 of Yang where first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test. So the point cloud is used to test the consistency of the images which reads on the definition of fiducial point of being used to help align sections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6, 9-15, 17, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yang et al. "Fusion of Infrared Thermal Image and Visible Image for 3D Thermal Model Reconstruction Using Smartphone Sensors"(Published 6/22/2018), hereineafter referred to as Yang, in view of Zhang, "SLAT-Calib: Extrinsic Calibration between a Sparse 3D LiDAR and a Limited-FOV Low-resolution Thermal Camera" (2019), hereinafter referred to as Zhang.

Regarding claim 1, Yang teaches a method for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), the method comprising: 
capturing (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first two-dimensional image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a first imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in a first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution), the first spectral domain being the visible spectrum (Section 2, the iPhone SE captures visible images); 
capturing (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a second two-dimensional image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a second imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in the first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution); 
capturing (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a third two-dimensional image  of (Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a third imaging device (Section 2, the FLIR ONE was arranged between the two smart phones to acquire the thermal infrared (IR) images) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images) , the second spectral domain being outside the visible spectrum (Section 2, thermal infrared is outside the visible spectrum); 
determining three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first and second visible spectrum images (Fig. 2, visible images with high spatial resolution, Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique).

Yang does not explicitly disclose projecting the three-dimensional location information of the one or more fiducial points of the three-dimensional object onto a two-dimensional image plane of the third two-dimensional image, wherein projecting the three-dimensional location information includes: 
calibrating the first imaging device in the first spectral domain and the second imaging device in the first spectral domain, wherein the first imaging device and the second imaging device are calibrated using geometric camera calibration,
calibrating the third imaging device in the second spectral domain with the first imaging device and the second imaging device  using a calibration pattern  having a contrast between the first spectral domain and the second spectral domain; and 
translating the location of the one or more fiducial points of the three-dimensional object from first and second two-dimensional visible spectrum images to the third two-dimensional image.
However, Zhang discloses projecting the three-dimensional location information of the one or more fiducial points (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Yang also teaches in Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Zhang, Fig. 1, the 3D object is the person) onto a two-dimensional image plane (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Fig. 2, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images) of the third two-dimensional image (Zhang, Fig.1, undistorted thermal image), wherein projecting the three-dimensional location information (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) includes: 
calibrating the first imaging device in the first spectral domain and the second imaging device in the first spectral domain, wherein the first imaging device and the second imaging device are calibrated using geometric camera calibration (Yang teaches that the first and second imaging devices captures a stereopair image to produce a three-dimensional image which Zhang teaches a LiDAR which captures a three-dimensional image, Yang teaches calibrating the first and second imaging devices in Section 2, the shifts among lenses are fixed which facilitates the geometric calibration, Section 3.1, “a baseline between two photographs with stereoscopic viewing must be fixed so that the shift between the two camera stations is known a priori in order to produce a good geometric calibration”, so to produce a good geometric calibration the shift among the lenses of the two smart phones that were used to acquire stereopairs of visible images are fixed, Zhang also teaches calibrating the 3D LiDAR in Section II.1, “Extrinsic Calibration Involves a Sparse 3D LiDAR”),
calibrating the third imaging device in the second spectral domain with the first imaging device and the second imaging device using a calibration pattern  having a contrast between the first spectral domain and the second spectral domain (Yang teaches in Fig. 3, the calibration template shows a contrast between the false color thermal IR image which is in the second spectral domain and the gray scale visible image which is in the first spectral domain, Zhang also teaches calibrating the 3D LiDAR with the thermal camera in Fig. 2 and Fig. 3 using a calibration pattern); and 
translating the location of the one or more fiducial points  (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image, once the 3D point cloud is projected the location of the point cloud is translated or mapped to the undistorted thermal image, Section III.B.2, “Homography matrix H builds the mapping relationship between two correspondent point sets on two plane”) of the three-dimensional object (Zhang, Fig. 1, the 3D object is the person) from first and second two-dimensional visible spectrum images (Yang teaches that the first and second visible two-dimensional images form a three dimensional image and Zhang teaches a 3D LiDAR that captures a three-dimensional image) to the third two-dimensional image (Yang teaches the thermal image as the two-dimensional image as well as Zhang in Fig.1, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang to incorporate the teachings of Zhang of projecting and translating the three-dimensional location information of the one or more fiducial points of the three-dimensional object onto a two-dimensional image plane of the third two-dimensional image and calibrating the first, second, and third imaging devices. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because by projecting the three-dimensional information to the undistorted thermal image, the calibration would be more accurate because “the four circles and circle centers could be accurately detected on the thermal image” which is part of the calibration (Zhang, Section III.B.1). “The benefit is point features are accurate and reliable for feature matching”. (Zhang, Abstract).

Regarding claim 2, the combination of Yang in view of Zhang teaches the method of claim 1 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the first and second two-dimensional images (Yang, Fig. 2, visible images with high spatial resolution, Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images) and the third two-dimensional image (Yang, Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) are captured synchronously (Yang, Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously).

Regarding claim 3, the combination of Yang in view of Zhang teaches the method of claim 1 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the first imaging device and the second imaging device (Yang, Fig. 1, there are two iPhone SE on each side of the thermal IR camera) are spatially separated (Fig. 1, the two smartphones are separated by the thermal camera).

Regarding claim 4, the combination of Yang in view of Zhang teaches the method of claim 1 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the second spectral domain is the thermal spectrum (Yang, Fig. 2, FLIR ONE is a thermal infrared camera) and the third image is a thermal image (Yang, Fig. 2, thermal IR image).

Regarding claim 6, the combination of Yang in view of Zhang teaches the method of claim 1 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the three-dimensional location information of one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) includes a three-dimensional coordinate location (Yang, Section 3.2.2, a geometric relationship can be established to reconstruct the 3D model for an imaged scene, and in order to optimize the geometric relationship, a bundle adjustment—based on the derived triangular points, which involve reconstructing 3D coordinates of the corresponding features - is employed to repeatedly implement the collinearly forward or backward intersections until the residual errors are converged, it is inherent that the reference pixels in Fig, 5 will have a three-dimensional coordinate location once the stereopair visible images are reconstructed to a 3D model) of each one of the one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University).

Regarding claim 9, Yang teaches a method for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), the method comprising: 
capturing (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first three-dimensional image (Fig. 2, visible images with high spatial resolution, the stereopair images result to a three-dimensional image) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a first imaging device (Fig. 1, iPhone SE) in a first spectral domain (Section 2, the iPhone SE captures visible image )
capturing (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a second two-dimensional image (Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a second imaging device (Section 2, FLIR ONE) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images), the second spectral domain being different from the first spectral domain (Section 2, thermal infrared is different from visible spectrum); 
determining three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first image (Fig. 2, visible images with high spatial resolution).

Yang does not expressly disclose wherein the first imaging device is a three-dimensional imaging device.
However, Zhang teaches wherein the first imaging device is a three-dimensional imaging device (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 which captures the first three-dimensional image and the second imaging device is also a thermal camera similar to Yang imaging system); 
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang to incorporate the teachings of Zhang wherein the first imaging device is a three-dimensional imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the fusion of a sparse 3D LiDAR and a thermal camera could help enhance the perception ability (Zhang, Introduction). In dark setting, visual cameras might fail to capture texture information, but a thermal camera still works properly. Also, commonly used RGB-D cameras can only work within a limited range, but a 3D LiDAR has a long detection range (Zhang, Introduction).

The combination of Yang in view of Zhang does not expressly disclose projecting the one or more fiducial points  from the three-dimensional image of the three- dimensional object onto a two-dimensional image plane of the second two-dimensional image and translating the location of the one or more fiducial points of the three-dimensional object from first three-dimensional image to the second two-dimensional image.
However, Zhang teaches projecting the one or more fiducial points from the three-dimensional image (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Yang also teaches in Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Zhang, Fig. 1, the 3D object is the person) onto a two-dimensional image plane (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Fig. 2, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images) of the second two-dimensional image (Zhang, Fig.1, undistorted thermal image) and translating the location of the one or more fiducial points (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image, once the 3D point cloud is projected the location of the point cloud is translated or mapped to the undistorted thermal image, Section III.B.2, “Homography matrix H builds the mapping relationship between two correspondent point sets on two plane”) of the three-dimensional object  (Zhang, Fig. 1, the 3D object is the person) from first three-dimensional image (Yang teaches that the first and second visible two-dimensional images form a three dimensional image and Zhang teaches a 3D LiDAR that captures a three-dimensional image) to the second two-dimensional image (Yang teaches the thermal image as the two-dimensional image as well as Zhang in Fig.1, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang to incorporate the teachings of Zhang of projecting and translating the three-dimensional location information of the one or more fiducial points of the three-dimensional object onto a two-dimensional image plane of the third two-dimensional image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because by projecting the three-dimensional information to the undistorted thermal image, the calibration would be more accurate because “the four circles and circle centers could be accurately detected on the thermal image” which is part of the calibration (Zhang, Section III.B.1). “The benefit is point features are accurate and reliable for feature matching”. (Zhang, Abstract).

Regarding claim 10, the combination of Yang in view of Zhang teaches the method of claim 9 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the three-dimensional imaging device is a LiDAR camera (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 and the second imaging device is also a thermal camera similar to Yang imaging system).

Regarding claim 11, the combination of Yang in view of Zhang teaches the method of claim 9 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the first three-dimensional image (Yang, Fig. 2, visible images with high spatial resolution, the stereopair images result to a three-dimensional image, Zhang also teaches that the first imaging device is a LiDAR which captures a three-dimensional image) and the second two-dimensional image (Yang, Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) are captured synchronously (Yang, Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously) (Zhang, the 3D LiDAR and thermal camera of Zhou also captures the 3D image/data and thermal image synchronously as seen in Fig. 1b and Fig. 1c).

Regarding claim 12, Yang teaches a system for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), the system comprising: 
a first imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in a first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution) configured to capture (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first two-dimensional image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the first spectral domain being the visible spectrum (Section 2, the iPhone SE captures visible images); 
a second imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in the first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution) configured to capture (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a second two-dimensional image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University); 
a third imaging device (Section 2, the FLIR ONE was arranged between the two smart phones to acquire the thermal infrared (IR) images) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images) configured to capture (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a third two-dimensional image (Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the second spectral domain being outside the visible spectrum (Section 2, thermal infrared is outside the visible spectrum); 
and a processor (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model which makes it implicit that the system has a processor) configured to: 
determine three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first and second two-dimensional visible spectrum images (Fig. 2, visible images with high spatial resolution, Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images, Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique).
Yang does not explicitly disclose project the three-dimensional location information of the one or more fiducial points of the three-dimensional object onto a two-dimensional image plane of the third two-dimensional image, wherein projecting the three-dimensional location information includes: 
calibrating the first imaging device in the first spectral domain and the second imaging device in the first spectral domain, wherein the first imaging device and the second imaging device are calibrated using geometric camera calibration,
calibrating the third imaging device in the second spectral domain with the first imaging device and the second imaging device  using a calibration pattern  having a contrast between the first spectral domain and the second spectral domain; and 
translate the location of the one or more fiducial points of the three-dimensional object from first and second two-dimensional visible spectrum images to the third two-dimensional image.

However, Zhang discloses project the three-dimensional location information of the one or more fiducial points (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Yang also teaches in Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Zhang, Fig. 1, the 3D object is the person) onto a two-dimensional image plane (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Fig. 2, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images) of the third two-dimensional image (Zhang, Fig.1, undistorted thermal image), wherein projecting the three-dimensional location information (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) includes: 
calibrating the first imaging device in the first spectral domain and the second imaging device in the first spectral domain, wherein the first imaging device and the second imaging device are calibrated using geometric camera calibration (Yang teaches that the first and second imaging devices captures a stereopair image to produce a three-dimensional image which Zhang teaches a LiDAR which captures a three-dimensional image, Yang teaches calibrating the first and second imaging devices in Section 2, the shifts among lenses are fixed which facilitates the geometric calibration, Section 3.1, “a baseline between two photographs with stereoscopic viewing must be fixed so that the shift between the two camera stations is known a priori in order to produce a good geometric calibration”, so to produce a good geometric calibration the shift among the lenses of the two smart phones that were used to acquire stereopairs of visible images are fixed, Zhang also teaches calibrating the 3D LiDAR in Section II.1, “Extrinsic Calibration Involves a Sparse 3D LiDAR”),
calibrating the third imaging device in the second spectral domain with the first imaging device and the second imaging device using a calibration pattern  having a contrast between the first spectral domain and the second spectral domain (Yang teaches in Fig. 3, the calibration template shows a contrast between the false color thermal IR image which is in the second spectral domain and the gray scale visible image which is in the first spectral domain, Zhang also teaches calibrating the 3D LiDAR with the thermal camera in Fig. 2 and Fig. 3 using a calibration pattern); and 
translate the location of the one or more fiducial points  (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image, once the 3D point cloud is projected the location of the point cloud is translated or mapped to the undistorted thermal image, Section III.B.2, “Homography matrix H builds the mapping relationship between two correspondent point sets on two plane”) of the three-dimensional object (Zhang, Fig. 1, the 3D object is the person) from first and second two-dimensional visible spectrum images (Yang teaches that the first and second visible two-dimensional images form a three dimensional image and Zhang teaches a 3D LiDAR that captures a three-dimensional image) to the third two-dimensional image (Yang teaches the thermal image as the two-dimensional image as well as Zhang in Fig.1, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images).

Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang to incorporate the teachings of Zhang of projecting and translating the three-dimensional location information of the one or more fiducial points of the three-dimensional object onto a two-dimensional image plane of the third two-dimensional image and calibrating the first, second, and third imaging devices. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because by projecting the three-dimensional information to the undistorted thermal image, the calibration would be more accurate because “the four circles and circle centers could be accurately detected on the thermal image” which is part of the calibration (Zhang, Section III.B.1). “The benefit is point features are accurate and reliable for feature matching”. (Zhang, Abstract).

Regarding claim 13, the combination of Yang in view of Zhang teaches the system of claim 12 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the first and second two-dimensional images (Yang, Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images, stereopair image is a pair of two-dimensional images) and the third two-dimensional image (Yang, Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) are captured synchronously (Yang, Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously).

Regarding claim 14, the combination of Yang in view of Zhang teaches the system of claim 12 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the first imaging device and the second imaging device (Yang, Fig. 1, there are two iPhone SE on each side of the thermal IR camera) are spatially separated (Yang, Fig. 1, the two smartphones are separated by the thermal camera).

Regarding claim 15, the combination of Yang in view of Zhang teaches the system of claim 12 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the second spectral domain is the thermal spectrum (Yang, Fig. 2, FLIR ONE is a thermal infrared camera) and the third image is a thermal image (Yang, Fig. 2, thermal IR image).

Regarding claim 17, the combination of Yang in view of Zhang teaches the system of claim 12 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the three-dimensional location information of one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) includes a three-dimensional coordinate location (Yang, Section 3.2.2, a geometric relationship can be established to reconstruct the 3D model for an imaged scene, and in order to optimize the geometric relationship, a bundle adjustment—based on the derived triangular points, which involve reconstructing 3D coordinates of the corresponding features - is employed to repeatedly implement the collinearly forward or backward intersections until the residual errors are converged, it is inherent that the reference pixels in Fig, 5 will have a three-dimensional coordinate location once the stereopair visible images are reconstructed to a 3D model) of each one of the one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image).

Regarding claim 20, Yang teaches a system for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), the system comprising: 
a first imaging device (Fig. 1, iPhone SE) in a first spectral domain (Section 2, iPhone SE is able to capture visible images) configured to capture (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first three-dimensional image (Fig. 2, visible images with high spatial resolution, the stereopair images result to a three-dimensional image) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the first spectral domain being the visible spectrum (Section 2, the iPhone SE captures visible images),
a second imaging device (Section 2, the FLIR ONE was arranged between the two smart phones to acquire the thermal infrared (IR) images) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images) configured to capture (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a second two-dimensional image (Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the second spectral domain being different from the first spectral domain (Section 2, thermal infrared is outside the visible spectrum); 
and a processor (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model which makes it implicit that the system has a processor) configured to: 
determine three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first three-dimensional image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images, the stereopair images result to a three-dimensional image).

Yang does not expressly disclose the first imaging device being a three-dimensional imaging device. 
However, Zhang teaches the first imaging device being a three-dimensional imaging device (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 which can capture the first three-dimensional image and the second imaging device is also a thermal camera similar to Yang imaging system); 
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang to incorporate the teachings of Zhang that the first imaging device is a three-dimensional imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the fusion of a sparse 3D LiDAR and a thermal camera could help enhance the perception ability (Zhang, Introduction). In dark setting, visual cameras might fail to capture texture information, but a thermal camera still works properly. Also, commonly used RGB-D cameras can only work within a limited range, but a 3D LiDAR has a long detection range (Zhang, Introduction).

The combination of Yang in view of Zhang does not expressly disclose project the one or more fiducial points  from the three-dimensional image of the three- dimensional object onto a two-dimensional image plane of the second two-dimensional image and translate the location of the one or more fiducial points of the three-dimensional object from first three-dimensional image to the second two-dimensional image.
However, Zhang teaches project the one or more fiducial points from the three-dimensional image (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Yang also teaches in Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Zhang, Fig. 1, the 3D object is the person) onto a two-dimensional image plane (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, Fig. 2, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images) of the second two-dimensional image (Zhang, Fig.1, undistorted thermal image) and translate the location of the one or more fiducial points (Zhang, Fig. 1, “Project 3D point cloud from LiDAR to undistorted thermal image”, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image, once the 3D point cloud is projected the location of the point cloud is translated or mapped to the undistorted thermal image, Section III.B.2, “Homography matrix H builds the mapping relationship between two correspondent point sets on two plane”) of the three-dimensional object  (Zhang, Fig. 1, the 3D object is the person) from first three-dimensional image (Yang teaches that the first and second visible two-dimensional images form a three dimensional image and Zhang teaches a 3D LiDAR that captures a three-dimensional image) to the second two-dimensional image (Yang teaches the thermal image as the two-dimensional image as well as Zhang in Fig.1, “a monocular thermal camera”, according to Wikipedia, monocular only produce two-dimensional images).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang to incorporate the teachings of Zhang of projecting and translating the three-dimensional location information of the one or more fiducial points of the three-dimensional object onto a two-dimensional image plane of the third two-dimensional image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because by projecting the three-dimensional information to the undistorted thermal image, the calibration would be more accurate because “the four circles and circle centers could be accurately detected on the thermal image” which is part of the calibration (Zhang, Section III.B.1). “The benefit is point features are accurate and reliable for feature matching”. (Zhang, Abstract).

Regarding claim 21, the combination of Yang in view of Zhang teaches the system of claim 20 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the three-dimensional imaging device is a LiDAR camera (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 and the second imaging device is also a thermal camera similar to Yang imaging system).

Regarding claim 22, the combination of Yang in view of Zhang teaches the system of claim 20 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the first  three-dimensional image (Yang, Fig. 2, visible images with high spatial resolution, Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images, the stereopair images result to a three-dimensional image, Zhang also teaches that the first imaging device is a LiDAR which can capture a three-dimensional image) and the second two-dimensional image (Yang, Fig. 2, thermal IR image, Section 3.2.5, “(x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image”, so the thermal IR image is a two-dimensional image) are captured synchronously (Yang, Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously) (Zang, the 3D LiDAR and thermal camera of Zhou also captures the 3D image/data and thermal image synchronously as seen in Fig. 1b and Fig. 1c).

Regarding claim 23, the combination of Yang in view of Zhang teaches the method of claim 9 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the translating (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model) the location of the one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from the first image (Yang, Fig. 2, visible images with high spatial resolution, the stereopair images result to a three-dimensional image) to the second image (Yang, Fig. 2, thermal IR image) comprises: 
calculating (Zhang, Section 3.2.5) the intrinsic (Yang, Section 3.2.5, intrinsic parameter includes an intrinsic matrix representing a principal point of the image along the x and y direction in pixels and a focal length the first imaging device and/or the second imaging device , in Section 3.2.5, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE, Section 3.2.2, intrinsic sensor matrix) and extrinsic parameters (Yang, Section 3.2.5, rotational angles, Section 3.2.5, sensor exterior matrix) of the first imaging device (Yang, Fig. 1, iPhone SE) and the second imaging device (Yang, Fig. 1, FLIR ONE); 
wherein the intrinsic parameters (Yang, Section 3.2.5, equation 23, Section 3.2.2, intrinsic sensor matrix) include an intrinsic matrix (Yang, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE) representing a principal point of the image plane along the x and y direction in pixels (Yang, Section 3.2.5, (x0, y0) is the principal point of a thermal IR image ) and a focal length the first imaging device and/or the second imaging device (Yang, Section 3.2.5, f 1 is the focal length of the FLIR ONE); and 

The combination of Yang in view of Zhang does not expressly disclose wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system.
	However, Zhang teaches wherein the extrinsic parameters (Zhang teaches a system with 3D Lidar and 2D thermal camera, Section III.A.2, Zhang teaches extrinsic parameter used for calibration of the 3D Lidar and thermal camera) include a rotation matrix and a translation matrix (Zhang, Section III.A.2, consists of two parts: a rotation matrix and a translation vector) to transform (Zhang, Section III.A.2, the 3D point in the LiDAR frame can be transformed to a 3D point in the thermal camera frame) the one or more fiducial points (Yang teaches point clouds which reads onto the fiducial points, Zhang also teaches point clouds that was obtained by the 3D LiDAR as seen in Fig. 7B) from a world coordinate systems to a camera coordinate system (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame, the 3D Lidar frame is in world coordinate system or XYZ coordinate that is transformed into the thermal camera coordinate system).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Yang in view of Zhang to incorporate the teachings of Zhang wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the objective of extrinsic calibration is to estimate the unknown transformation matrix between the two sensor frames (Zhang, Section III.A.1) and the benefit is point features are accurate and reliable for feature matching (Zhang, Abstract).

Regarding claim 24, the combination of Yang in view of Zhang teaches the system of claim 20 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the translating (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model) the location of the one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from the first image (Yang, Fig. 2, visible images with high spatial resolution, the stereopair images result to a three-dimensional image) to the second image (Yang, Fig. 2, thermal IR image) comprises: 
calculating (Zhang, Section 3.2.5) the intrinsic (Yang, Section 3.2.5, intrinsic parameter includes an intrinsic matrix representing a principal point of the image along the x and y direction in pixels and a focal length the first imaging device and/or the second imaging device , in Section 3.2.5, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE, Section 3.2.2, intrinsic sensor matrix) and extrinsic parameters (Yang, Section 3.2.5, rotational angles, Section 3.2.5, sensor exterior matrix) of the first imaging device (Yang, Fig. 1, iPhone SE) and the second imaging device (Yang, Fig. 1, FLIR ONE); 
wherein the intrinsic parameters (Yang, Section 3.2.5, equation 23, Section 3.2.2, intrinsic sensor matrix) include an intrinsic matrix (Yang, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE) representing a principal point of the image plane along the x and y direction in pixels (Yang, Section 3.2.5, (x0, y0) is the principal point of a thermal IR image ) and a focal length the first imaging device and/or the second imaging device (Yang, Section 3.2.5, f 1 is the focal length of the FLIR ONE); and 

The combination of Yang in view of Zhang does not expressly disclose wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system.
	However, Zhang teaches wherein the extrinsic parameters (Zhang teaches a system with 3D Lidar and 2D thermal camera, Section III.A.2, Zhang teaches extrinsic parameter used for calibration of the 3D Lidar and thermal camera) include a rotation matrix and a translation matrix (Zhang, Section III.A.2, consists of two parts: a rotation matrix and a translation vector) to transform (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame) the one or more fiducial points (Yang teaches point clouds which reads onto the fiducial points, Zhang also teaches point clouds that was obtained by the 3D LiDar as seen in Fig. 7B) from a world coordinate systems to a camera coordinate system (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame, the 3D Lidar frame is in world coordinate system or XYZ coordinate that is transformed into the thermal camera coordinate system).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Yang in view of Zhang to incorporate the teachings of Zhang wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the objective of extrinsic calibration is to estimate the unknown transformation matrix between the two sensor frames (Zhang, Section III.A.1) and the benefit is point features are accurate and reliable for feature matching (Zhang, Abstract).

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang in further view of Song et al. "Face Liveness Detection Based on Joint Analysis of RGB and Near-Infrared Image of Faces", hereinafter Song.

Regarding claim 5, the combination of Yang in view of Zhang teaches the method of claim 1 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction).
The combination of Yang in view of Zhang does not expressly disclose wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain.
However, Song teaches wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain (Fig. 1 and Fig. 2, Song uses multi-spectral imaging system as well where the first spectral domain is in RGB or visible spectrum similar to Yang, and the second spectral domain is near-infrared domain).
Song is considered analogous art to the claimed invention because it is in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Yang in view of Zhang to incorporate the teachings of Song by making the second spectral domain be in a near-infrared domain. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because near-infrared light camera is much cheaper and common than Infrared Thermal Camera or 3D camera (Song, Introduction).

Regarding claim 16, the combination of Yang in view of Zhang teaches the system of claim 12 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment).
The combination of Yang in view of Zhang does not expressly disclose wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain.
However, Song teaches wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain (Fig. 1 and Fig. 2, Song uses multi-spectral imaging system as well where the first spectral domain is in RGB or visible spectrum similar to Yang, and the second spectral domain is near-infrared domain).
Song is considered analogous art to the claimed invention because it is in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Yang in view of Zhang to incorporate the teachings of Song by making the second spectral domain be in a near-infrared domain. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because near-infrared light camera is much cheaper and common than Infrared Thermal Camera or 3D camera (Song, Introduction).

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang and in further view of Zhou et al. "Hybrid sensing face detection and recognition", hereinafter Zhou.

Regarding claim 7, combination of Yang in view of Zhang teaches the method of claim 1 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction).
 	The combination of Yang in view of Zhang does not expressly disclose wherein the object is a human face, and the one or more fiducial points are facial landmarks.
	However, Zhou teaches wherein the object is a human face (Yang teaches that the object is a building and does not expressly disclose capturing a human face, but a camera can capture any kind of object. However, Zhou teaches that the multi-spectral imaging system in Fig. 1 consisting of two NIR cameras and single LWIR camera captures human face), and the one or more fiducial points are facial landmarks (Zhou, Fig. 8, facial landmarks projection from the stereo pair NIR images to the LWIR image).
Zhou is considered analogous art to the claimed invention because it is in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object in the method of the combination of Yang in view of Zhang from a building to a human face resulting in the predictable result of forming facial landmarks as fiducial points. 

Regarding claim 18, the combination of Yang in view of Zhang teaches the system of claim 12 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment).
The combination of Yang in view of Zhang does not expressly disclose wherein the object is a human face, and the one or more fiducial points are facial landmarks.
	However, Zhou teaches wherein the object is a human face (Yang teaches that the object is a building and does not expressly disclose capturing a human face, but a camera can capture any kind of object. However, Zhou teaches that the multi-spectral imaging system in Fig. 1 consisting of two NIR cameras and single LWIR camera captures human face), and the one or more fiducial points are facial landmarks (Zhou, Fig. 8, facial landmarks projection from the stereo pair NIR images to the LWIR image).
Zhou is considered analogous art to the claimed invention because it is in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object in the system of Yang from a building to a human face resulting in the predictable result of forming facial landmarks as fiducial points. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663